United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS      August 17, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 04-60271
                        Conference Calendar


RENE CASTRO-JIMINEZ,

                                    Petitioner-Appellant,

versus

JOHN M. BULGER, Acting Director Immigration and
Naturalization Service,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 5:03-CV-464-BRSU
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Rene Castro-Jiminez, federal prisoner # 90503-000, appeals

the denial of his 28 U.S.C. § 2241 petition challenging his

continued immigration detention.   Castro, an inadmissible Mariel

Cuban, argues pursuant to Zadvydas v. Davis, 533 U.S. 678 (2001),

that his continued detention is violative of his constitutional

rights.

     Castro’s claim is foreclosed by Gisbert v. U.S. Atty. Gen.,

988 F.2d 1437, 1442 (5th Cir.), amended by, Gisbert v. U.S. Atty.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-60271
                                 -2-

Gen., 997 F.2d 1122 (5th Cir. 1993).   See Rios v. INS, 324 F.3d

296, 297 (5th Cir. 2003).   Therefore, the district court did not

err in denying his 28 U.S.C. § 2241 petition.

     Castro’s request that his appeal be stayed pending the

Supreme Court’s decision in Benitez v. Wallis, 337 F.3d 1289

(11th Cir. 2003), cert. granted, 124 S. Ct. 1143 (U.S. Jan. 16,

2004) (No. 03-7434), is denied.   Despite the grant of certiorari,

we continue to follow our own binding precedent.    See Wicker v.

McCotter, 798 F.2d 155, 157-58 (5th Cir. 1986).    Castro’s request

for appointment of counsel is similarly denied.

     AFFIRMED; MOTIONS FOR STAY OF APPEAL AND APPOINTMENT OF
     COUNSEL DENIED.